Title: From George Washington to Brigadier General Duportail, 29 March 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


Dear Sir
Head Quarters Middle Brook 29 March 1779.
I am sorry to find by yours of the 20th that you have met with so many delays and disappointments in the prosecution of your plan for taking a survey of the Delaware. Altho’ I am anxious to see you in Camp, I shall be very unwilling to recall you while there is the least prospect of your rendering any service; I must therefore desire you to point out to that public Body before which you may have your affair, ⟨the Di⟩sadvantage of your remaining so long in Philada and to request them to enable you to execute your Business immediately, or if that cannot be done in a short time to permit you to return to the Army, where the preparations for the ensuing Campaign call for your attendance. I am with great Regard Dear Sir Yr most obt Servt.
